Citation Nr: 0418882	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected on 
the psychiatric disorder claim.  

In lieu of a personal hearing before a Veterans Law Judge of 
the Board, the veteran requested an RO hearing, which was 
scheduled to be held in September 2000.  The veteran later 
cancelled the RO hearing.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral 
sensorineural hearing loss and tinnitus.

2.  There is no medical evidence that the veteran's 
psychiatric problems, to include dysthymia and anxiety, are 
directly attributable to active duty. 

3.  The first post-service evidence of a complaint about 
psychiatric problems is dated decades after discharge from 
active duty.

4.  The preponderance of the evidence indicates that the 
veteran's psychiatric problems were not caused by service-
connected bilateral sensorineural hearing loss and/or 
tinnitus.  


CONCLUSION OF LAW

The veteran's psychiatric problems, to include anxiety and 
dysthymia, were not incurred in, or aggravated by, active 
service.  Nor are they proximately due to, or the consequence 
of, a service-connected disorder, injury, or disease.  Nor 
can they be presumed to have been incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations - Service Connection 

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  Also, service 
connection is granted for a disease diagnosed after discharge 
when the evidence establishes incurrence in service.  38 
C.F.R. § 3.303(d) (2003).  

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifested to a compensable 
degree (10 percent) within one year after active service even 
without medical evidence of their incurrence in service.  It 
is noted that psychosis is among the chronic diseases for 
which presumptive service connection is available, as 
evidence warrants.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

This appeal also includes an allegation that the claimed 
psychiatric disorder is a product of service-connected 
bilateral sensorineural hearing loss and/or tinnitus 
(secondary service connection theory).  Under 38 C.F.R. 
§ 3.310(a) (2003), service connection is granted for 
disability proximately due to, or the result of, a service-
connected disability.  Secondary service connection 
essentially means that a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

II.  Evidence

In various written statements submitted by the veteran or 
through his representative, the veteran maintains that he has 
one or more diagnosed psychiatric disorders for which he is 
entitled to VA disability compensation.  It is noted that 
while the crux of the claim is that the disorders are 
secondarily related to service-connected hearing impairment 
(service connection is in effect for both bilateral 
sensorineural hearing loss and tinnitus), the claim is not 
restricted to the secondary service connection theory.  
Accordingly, the Board evaluates all of the evidence to 
determine whether a favorable determination is warranted on 
direct causation or presumptive service connection, in 
addition to secondary service connection. 

The veteran's enlistment medical examination report and 
report of medical history dated in January 1971 note nothing 
about psychiatric problems or complaints.  At that time, 
normal clinical findings were documented for psychiatric 
condition.  However, it is noted that there is one instance 
in the service medical records, dated in September 1971, 
documenting complaints of inability to sleep, anxiety, 
nightmares, and "generalized phobia."  The veteran 
apparently was told to obtain an appointment with "mental 
hygiene" services.  However, there is no evidence that the 
veteran was in fact seen by mental hygiene services, and 
there is no subsequent service medical evidence indicating 
another similar complaint during service.  In fact, an August 
1973 medical examination report completed shortly before 
discharge indicates a normal clinical evaluation for 
psychiatric condition.  While there is no report of medical 
history dated in August 1973, in October 1973, on the date of 
separation, the veteran signed a statement that there has 
been no change in his medical condition since his last 
separation examination (apparently referring to the August 
1973 examination).      

Post-service medical evidence includes VA medical center 
(VAMC) treatment and testing records dated within the last 
two decades.  Essentially, they indicate that the veteran's 
hearing loss had manifested itself at least as long ago as in 
the early 1980s.  The veteran has been treated at the VAMC 
for hearing acuity problems for many years and has been 
diagnosed with both bilateral sensorineural hearing loss and 
tinnitus.  (Both have been attributed to active duty, and the 
veteran is currently receiving disability compensation for 
both.)  He also was given hearing aids at the VAMC.  These 
records indicate that the hearing loss reportedly had its 
onset in or around 1973, and gradually became worse.  

As for VAMC medical records related to psychiatric problems, 
the veteran was seen numerous times between early 1999 to 
late 2003 for complaints of anxiety and insomnia, secondary 
to hearing loss and/or tinnitus.  The apparent complaint was 
that, due to inability to hear well and constant ringing in 
the ears, he became irritable, aggressive, and anxious, and 
is unable to enjoy restful sleep.  See, e. g., March 1999 
treatment records.  VAMC records dated in July 2000 indicate 
provisional diagnoses of depression and anxiety.  More recent 
VAMC medical records dated in 2002-2003 document anxiety and 
depression.  In October 2002, the veteran's dysthymia was 
specifically noted as "stable."       

The record also includes the report of Dr. R. C. G., a 
private physician, dated in February 2000 but signed on 
September 2000.  It documents the veteran's complaints of 
hearing loss, tinnitus, insomnia, frequent headaches, 
dizziness, crying spells, aggression, inability to maintain 
good interpersonal relationships, social isolation, 
difficulty maintaining personal hygiene, and paranoia (last 
symptom reported by the veteran's wife).  The veteran was 
diagnosed with tinnitus, chronic dysthymic disorder (but 
ruling out recurrent depression), and hearing loss.  The 
doctor opined that there is a causal relationship between the 
psychiatric disorder(s) and hearing impairment.           

Also included is the letter of Dr. H. L. T., dated in June 
2000.  It indicates that the veteran was seen from August 
1996 to August 1997, but does not indicate how many times the 
veteran was treated during this period.  The veteran 
reportedly was seen for insomnia, sadness, depression, 
irritability, angry outbursts, poor concentration, impaired 
hearing, anxiety, nervousness, and cephalus.  The diagnosis 
was major depression.  There is no opinion as to etiology or 
causation.            

Finally, the record includes two VA compensation and pension 
(C&P) "mental disorders" examination reports, dated in 
April 2000 and January 2004.  The April 2000 report provides 
that, in the examiner's opinion, after having considered the 
veteran's reported history and contents of the claims file, 
the veteran appears to have an "emotional problem" related 
to hearing difficulty; however, none of the behaviors noted 
in Dr. R. C. G.'s report was confirmed by the veteran or his 
wife.  It was further noted that the reported symptoms are 
not severe and are not significantly affecting overall 
productivity.  The veteran was diagnosed with depressive 
disorder, not otherwise specified, and passive-dependent 
personality features. 

The January 2004 C&P examination report provides that, after 
reviewing the veteran's history and claims folder, the 
examiner diagnosed the veteran with depressive disorder, not 
otherwise specified and with anxiety features.  He opined 
that, based upon the evaluation and a review of the veteran's 
history and the claims folder, the veteran's neuropsychiatric 
condition is not etiologically related to active service, and 
that it is likely that the psychiatric problems, as reported 
by the veteran and documented in Dr. R. C. G.'s report, are 
not caused by hearing loss nor by tinnitus.       




III.  Analysis

First, the Board acknowledges that while there is one 
instance in the service medical records documenting 
complaints of anxiety, insomnia, and "generalized phobia," 
the veteran himself denied that he had any medical problems 
at the time of separation.  There is nothing to indicate that 
this single instance of complaint was anything other than 
that.  There was no diagnosis as a result of the complaint.  
Nor is there evidence that the veteran followed up on the 
advice to seek further evaluation by mental hygiene services.  
Nor is there post-discharge evidence dated near the date of 
separation referring to the in-service psychiatric complaint.  
In fact, it is noted that the first evidence of complaints of 
psychiatric problems is dated in the 1990s, decades after 
discharge, and none attributes any psychiatric complaint 
directly (that is, not based on secondary service connection) 
to active duty.  Accordingly, the Board finds that there is 
no evidentiary basis to support a finding of service 
connection on either a direct basis or a presumptive basis.         

Second, the Board acknowledges the veteran's contention that 
service connection is warranted on a secondary causation 
theory.  The veteran certainly is qualified to report his 
symptoms and his belief that hearing impairment and 
psychiatric symptoms are related.  The veteran's wife also is 
qualified to proffer evidence in the form of her personal 
observations of the veteran's psychiatric symptoms, as 
documented in Dr. R. C. G.'s report.  It also is indisputable 
that the veteran has hearing loss and tinnitus, for which 
service connection is in effect.  However, neither the 
veteran nor his wife is shown to be a medical professional 
qualified to opine on an etiological, or causal, relationship 
between hearing loss and/or tinnitus and current psychiatric 
complaints.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.)  As noted above, other than specific 
instances in which presumptive service connection is support 
by the evidence, the Board requires medical evidence of 
causation - direct or indirect - for the purposes of 
determining service connection.  

In this connection, there is both private medical evidence 
(Dr. R. C. G.'s report) and a recent VA C&P examination 
report.  Dr. R. C. G. essentially concluded with an opinion 
that there is a causal relationship between the veteran's 
hearing loss and psychiatric complaints.  The VA examiner 
concluded with an opposite finding.  Given the apparently 
conflicting medical opinions, the Board must weigh these 
opinions to resolve the issue on appeal.

Important for the Board in weighing the two pieces of 
evidence is that Dr. R. C. G.'s opinion dated in early 
February 2000 does not adequately state the bases for his 
opinion.  No information is provided as to how long and how 
many times he had treated the veteran, or whether the 
veteran's full medical history had been reviewed.  It is 
noted that Dr. R. C. G.'s opinion letter is dated in February 
2000, but was not signed until the end of September, almost 9 
months later.  At the April 2000 C&P examination, the veteran 
reported that he began seeing a private physician in January 
2000, apparently referring to Dr. R. C. G.  This could 
indicate that, in the absence of a specific statement by the 
doctor that the February 2000 determination remained valid in 
September 2000, the veteran had been treated by this 
physician for approximately one month, at most, before the 
February 2000 report was prepared.  Moreover, the content of 
the report strongly suggests that the psychiatric symptoms 
noted therein were based largely, if not entirely, upon a 
history provided by the veteran, and to a lesser extent, by 
his wife, and not upon an evaluation by the physician.  The 
most important concern for the Board is that this report 
merely describes reported psychiatric problems and symptoms, 
and then ends with a conclusory opinion on causation, without 
an explanation as to how the physician arrived at the 
opinion.    
  
In contrast, the January 2004 C&P examination report was 
rendered after a full examination of the veteran and a review 
of the veteran's claims folder.  These considerations 
indicate that there is a sound foundation upon which the 
diagnoses and opinion on causation were based.  Similarly, it 
is noted that the April 2000 C&P examination report, while 
devoid of an opinion specifically on etiology or causation, 
provides what apparently was a strong impression of a medical 
doctor, who, after an evaluation of the veteran and review of 
the claims folder, concluded that the veteran likely has an 
"emotional problem" related to hearing difficulty and  
passive-dependent personality features.  See 38 C.F.R. 
§ 4.127 (2003) (in general, personality disorders are not 
considered compensable disabilities unless service connection 
is warranted on a secondary causation basis).  It is further 
noted that the VA physician specifically stated that none of 
the behaviors noted in Dr. R. C. G.'s report was confirmed by 
the veteran or his wife during the April 2000 examination.  

All of the above evidence, viewed collectively, strongly 
suggest that the preponderance of the evidence is against a 
grant of service connection based upon a secondary causation 
theory.  Nor is presumptive service connection or direct 
service connection supported by the evidence.  Accordingly, 
the benefit-of-the-doubt rule is not for application here.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).     

IV.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See recent 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds the RO has satisfied its 
obligations under the VCAA.  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's July 2001 letter as to what VA's and 
veteran's respective responsibilities are in claim 
development, what VA's duties are, what specifically the RO 
has done to date and would continue to do to assist in claim 
development, and what is missing from the claim.  Further, 
through the Statement of the Case (SOC), Supplemental SOCs, 
the veteran had ample notice of what evidence and information 
are needed to establish entitlement to disability benefits on 
a service connection claim.    

The Board notes that the July 2001 VCAA letter was sent after 
the May 2000 rating decision from which this appeal arises 
was issued.  The letter also did not specifically ask for 
"any evidence" or "all evidence" related to the issue on 
appeal.  The Board finds, however, that, at most, these 
technical defects amount to harmless error in this case.  

As for the timing of the VCAA letter, it is noted that the 
VCAA was enacted after the May 2000 rating decision, and that 
the veteran was given a VCAA notice shortly after the law 
became effective, but before VA regulations implementing VCAA 
became effective.  Here, pre-AOJ-adjudication VCAA notice was 
simply not possible, as the law was not even in existence 
when the AOJ decision was issued.  Shortly after enactment of 
the law, the RO issued the VCAA letter.  This case is 
therefore distinguishable from one in which the AOJ decision 
being appealed was issued after the enactment of VCAA and the 
VCAA notice was sent after such a decision.  In this 
connection, it is noted that the Pelegrini Court explicitly 
stated in its June 24, 2004 decision that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision, "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein not to mean 
that all VCAA notices issued after the AOJ decision on appeal 
are void ab initio; rather, the intent of the law is to 
provide a valid VCAA notice before the initial AOJ decision 
to ensure full and fair development of the case, but that a 
case-by-case evaluation may be necessary in cases where, as 
here, the VCAA did not even exist until after the AOJ 
decision on appeal was issued.      

As for non-use of words such as "any" or "all," it appears 
that, by the time the July 2001 VCAA letter was sent, a 
significant portion of the claim development had taken place.  
Importantly, this development included the first of two VA 
compensation and pension (C&P) examinations for "mental 
disorders," as well as the inclusion in the record of a 
medical causation opinion rendered by the veteran's private 
physician (Dr. R. C. G.).  The Board is of the opinion that 
open-ended inquiries using words such as "give us everything 
you have," under the facts of this case, likely would have 
been more appropriate at the beginning of claim development.  
Here, as some of the development already had taken place, in 
the July 2001 letter, the RO specifically explained what 
additional evidence was needed and the reasons therefor.  It 
advised him that he is free to submit such evidence himself, 
or to ask the VA for assistance in obtaining them.  Further, 
in December 2003, the veteran was sent a follow-up VCAA 
letter that, again, delineated the veteran's and VA's 
respective VCAA responsibilities, what evidence had been 
gathered to date, and what else is needed to establish a 
compensable service connection claim.  Nothing in the record 
suggests that the veteran takes exception to any RO action or 
inaction concerning compliance with duty-to-notify 
provisions.  On the contrary, it is noted that, in April 
2004, after the issuance of the most recent Supplemental 
Statement of the Case, the veteran, through his 
representative, filed a Form 646 indicating a desire to have 
the claim sent to the Board for appellate consideration.  

As for the duty to assist, it is noted that the RO obtained 
relevant records as identified by the veteran and associated 
them with the claims folder.  The veteran was given 
appropriate VA C&P examinations.  Nothing in the record 
indicates that the veteran had identified any relevant 
records for which the veteran wanted the VA's assistance in 
obtaining that are not presently included in the record.  
Moreover, as noted above, the veteran recently indicated that 
the record is complete and that he desires appellate review.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  The Board concludes, therefore, that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



